Order filed, December 30, 2013.




                                              In The

                        Fourteenth Court of Appeals
                                            ____________

                                    NO. 14-13-01049-CV
                                      ____________

STATEWIDE HYDRAULICS, INC. AND PHILLIP BERROSPE, Appellant

                                                V.

      EZ MANAGEMENT GP, LLC D/B/A CHECK CASHING & BLUE
                     PRINTING, Appellee


                     On Appeal from the Co Civil Ct at Law No 3
                               Harris County, Texas
                          Trial Court Cause No. 1001029


                                             ORDER

       The reporter’s record in this case was due December 18, 2013. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has not been
filed with the court. Because the reporter’s record has not been filed timely, we issue the
following order.

       We order Marcia Barnett, the substitute court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                        PER CURIAM